Citation Nr: 0407801	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date, prior to April 23, 
2001, for assignment of a 50 percent evaluation for a mood 
disorder.

2.  Entitlement to an effective date, prior to April 23, 
2001, for assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

3.  Entitlement to an effective date, prior to April 23, 
2001, for an award of entitlement to Dependents' Educational 
Assistance (DEA).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney






ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.  The RO awarded an increased evaluation 
of 50 percent for a mood disorder, a TDIU, and DEA benefits 
from an effective date of November 27, 2001.  In September 
2002, the veteran's representative filed a notice of 
disagreement contesting the effective date assigned for the 
TDIU.  

In a May 2003 rating decision the RO granted an effective 
date retroactive to April 23, 2001 for each benefit.  In June 
2003, the veteran's representative filed a notice of 
disagreement contesting the effective date assigned in the 
May 2003 rating decision.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran has two service-connected disabilities, a mood 
disorder and lumbosacral intervertebral disc syndrome.  
Service connection for the lumbosacral intervertebral disc 
syndrome was granted, with a 0 percent evaluation, in 
February 1954.  

Service connection for the mood disorder, and a 10 percent 
rating, was granted in December 2001 from an effective date 
of April 23, 2001.  The rating of the mood disorder was 
increased to 50 percent in August 2002 from an effective date 
of November 27, 2001.  In a May 2003 rating decision the RO 
changed the effective date of the evaluation to April 23, 
2001.  The evaluation of the intervertebral disc syndrome 
remained at 0 percent until March 1995, when it was increased 
to 10 percent from an effective date of December 19, 1994.  
The evaluation was increased to 20 percent from an effective 
date of March 4, 1998 in August 1998 and to 40 percent from 
an effective date of January 12, 2000 in April 2000.  As 
noted above, entitlement to a TDIU and DEA benefits was 
established from an effective date of April 23, 2001 by the 
RO in the May 2003 rating decision.

The veteran now appeals the effective date of April 23, 2001 
that the RO assigned for the 50 percent rating for his mood 
disorder, TDIU, and DEA.  In the statement of the case, the 
Decision Review Officer of the RO indicated that the April 
23, 2001 effective date represented the date of receipt of 
the claim for the benefits at issue.  On that date, the 
record shows, the RO received from the veteran VA Form 21-
4138, Statement in Support of Claim, in which he requested an 
increase in his service-connected disabilities.  

The claims file contains a VA psychiatric note dated April 
23, 2001, on the basis of which, in the December 2001 rating 
decision, the RO granted service connection for a mood 
disorder as secondary to the veteran's service-connected 
lumbosacral intervertebral disc syndrome, then evaluated as 
40 percent disabling.

Consistent with applicable law, the RO treated the April 23, 
2001 VA medical record as an informal claim for an increased 
rating of the mood disorder, then evaluated as 10 percent 
disabling, and as implying a claim for a TDIU.

In general, except as otherwise provided, the effective date 
of an evaluation and award based on a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400; see 
38 U.S.C.A. § 5110(a).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2); see 38 U.S.C.A. 
§ 5110(b)(2).  

Certain medical reports concerning examination, treatment, or 
hospital admission or certain lay evidence may represent an 
informal claim for increased benefits, when the reports 
relate to examination or treatment of a disability for which 
service connection has been previously established.  
38 C.F.R. § 3.157(b) (2003); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992).  The date of an outpatient or hospital 
examination at, or admission to, a VA hospital will be 
accepted as the date of receipt of the informal claim.  
38 C.F.R. § 3.157(b)(1).  

The date of receipt by VA of evidence from a private 
physician or layman will be accepted as the date of the 
informal claim if that evidence is within the competence of 
the physician or layman, as the case may be, and shows that 
it is reasonably probable that the claimant is entitled to 
benefits.  38 C.F.R. § 3.157(b)(2).

A "claim" is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2003).  VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) (2003); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim consists of any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  38 C.F.R. § 3.155(a) (2003).  

VA is required to accept an informal request for an increased 
rating as a claim, without requiring the veteran "to take 
any additional action in order to perfect that 'claim.'"  
Norris v. West, 12 Vet. App. 413, 421 (1999).  VA must take 
action on a claim for an increased rating that is represented 
by a medical record if the record indicates that the 
disability in concern has increased in severity.  Id.  

When the RO considers a claim for an increased disability 
rating from a claimant with a disability rating or ratings 
that meet the minimum schedular criteria for a TDIU and there 
is evidence of unemployability in the claims file or in 
records outside the claims file that are under VA control, a 
claim for a TDIU has been raised and VA must act upon it.  
Id.

Review of statements by the veteran or his representative 
reveals that evidence pertinent to the issue concerning the 
propriety of the April 23, 2001 effective date for the 50 
percent rating for the veteran's mood disorder and for the 
grant of a TDIU may be outstanding.  The veteran's 
representative alleges in the August 2002 and the June 2003 
notices of disagreement that the RO has not associated with 
the claims file, and reviewed, VA medical records that are 
relevant to the case.  

In the August 2002 notice of disagreement, the representative 
indicates that complete sets of medical records for the 
veteran at the VA Medical Center (VAMC) in Poplar Bluff, 
Missouri and the VA outpatient clinic at Cape Girardeau, 
Missouri have not been obtained.  

In the June 2003 notice of disagreement, the veteran's 
representative suggests that medical records could establish 
entitlement to an effective date for the benefits in concern 
that is as much as one year earlier than the effective date 
assigned by the RO.  See 38 C.F.R. § 3.400(o)(2); 38 U.S.C.A. 
§ 5110(b)(2).  

The Board agrees with the veteran's representative that all 
outstanding VA records pertinent to this case must be secured 
and reviewed.  Not only could VA medical records establish 
entitlement to an effective date for the benefits at issue 
that is as much as one year earlier than the April 23, 2001 
effective date assigned by the RO, they also could establish 
that a claim for the benefits at issue was raised by VA 
medical records before April 23, 2001.  38 C.F.R. 
§ 3.157(b)(1); Norris, 12 Vet. App. at 421.  

Furthermore, it must be assured that all VA medical records 
pertaining both to the veteran's mood disorder and to his 
lumbosacral spine disability have been obtained.  Although a 
claim of entitlement to an increased rating for the 
lumbosacral spine disability is not pending, evidence 
concerning the lumbosacral spine disability is relevant to 
the question when entitlement to a TDIU arose.  38 C.F.R. 
§ 3.400; see 38 U.S.C.A. § 5110(a); 38 C.F.R. § 4.16 (2003).  

It appears from statements made by the veteran and other 
information on file that he has been treated at the VA 
Medical Center (VAMC) in Poplar Bluff, Missouri (the 
"Pershing" facility), the VAMC in St. Louis, Missouri, the 
VA outpatient clinic at Cape Girardeau, Missouri, and the 
VAMC in Kansas City, Missouri.  Medical records from each of 
those facilities have been associated with the claims file.  
However, it is not clear that all of the medical records 
prepared at these facilities that are relevant to the case 
have been secured.  

In a request for an increased rating of his lumbar spine 
disability that he submitted in January 2000, that he had 
been treated at the VAMC in Poplar Bluff, Missouri through a 
date in January 2000, without stating during which years 
prior to 2000, and asked the RO to obtain his treatment 
records.  




The RO, documentation in the claims file shows, requested 
"orthopedic" records "from" the January 2000 date that was 
given by the veteran and received from the VAMC medical 
records covering a period extending from, approximately, May 
1997 to January 2000.  

It is not documented that the records that the VAMC actually 
submitted represented all for the veteran, including 
psychiatric, that were prepared at that facility during that 
period.  No psychiatric records were included with those 
submitted by the VAMC.  

The claims file reflects that the RO requested psychiatric 
records for the veteran from the St. Louis, Missouri VAMC in 
November 2001 and received in response psychiatric records 
dated between, approximately, October 2000 and October 2001.  
However, the November 2001 request did not ask for orthopedic 
records concerning the lumbosacral spine disability and none 
were submitted by the VAMC.

The claims file reflects that the RO received psychiatric 
records for the veteran prepared at the outpatient clinic at 
Cape Girardeau, Missouri for the veteran that are dated 
between, approximately, January and August 2002 and a primary 
care progress note concerning the veteran prepared at the 
VAMC in Poplar Bluff Missouri in September 2002.

The claims file contains an August 2002 psychiatric progress 
note prepared at the VAMC in Kansas City, Missouri.  However, 
there is no evidence in the record that the RO has tried to 
ascertain whether that facility has more medical records for 
the veteran that should be associated with the claims file.

On remand, a complete set of medical records for the veteran 
concerning each of his service-connected disabilities must be 
obtained from each of the VA medical facilities in concern.  
Of particular importance are medical records that are dated 
prior to April 23, 2001.  

The Board notes that psychiatric records dated in October and 
November 2000, respectively, and, evidently, prepared at the 
St. Louis, Missouri VAMC may show that the evaluation of the 
veteran's mood disorder at that time was one that did not 
differ significantly from that documented in the April 23, 
2001 medical record by which the effective date of the 50 
percent rating was established.  Both the former records and 
the latter record show that a Global Assessment of 
Functioning Scale (GAF) score of 50 was assigned by the 
evaluating physician.  

Thus, the October and November 2000 psychiatric records could 
show entitlement to the 50 percent rating within one year 
prior to the challenged April 23, 2001 effective date and 
moreover, could themselves represent informal claims for an 
increased rating of the mood disorder.  See C.F.R. 
§ 3.157(b)(1); Norris, 12 Vet. App. at 421.  If the latter, 
then entitlement to a 50 percent rating within one year prior 
to the date of the November 2000 psychiatric record also must 
be considered.  See 38 C.F.R. § 3.400(o)(2); 38 U.S.C.A. 
§ 5110(b)(2).  However, the VA medical records now on file 
concerning the veteran's psychiatric disability do not 
include any that are dated between, approximately, January 
2000 and January 2001, with the exception of the October and 
the November 2000 psychiatric note.

In addition to VA medical records, employment records for the 
veteran appear to be outstanding.  Such records of course are 
relevant to the question whether he was unemployable on 
account of his service-connected disabilities before April 
23, 2001.  

The veteran indicated on the VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, that he 
filed in February 2002 that he worked 17 hours per week as a 
bus driver for a school district during a period extending 
from 1997 to 2002.  The RO, it is shown in the claims file, 
wrote to the school district in March 2002 to request the 
records but received no response.  On remand, the RO must 
make additional efforts to secure those records.

Therefore, the case is remanded so that additional VA medical 
records and employment records, if available, may be secured.  

On remand, the RO also should obtain a VA medical opinion 
addressing the question whether the veteran was unemployable, 
that is, unable to secure and follow a gainful occupation, 
prior to April 23, 2001 on account of his service-connected 
disabilities, his mood disorder and his disability of the 
lumbosacral spine.  

A TDIU rating is warranted when it is found that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or two or more 
disabilities provided at least one is ratable at 40 percent 
or more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled for compensation purposes.  See 38 C.F.R. § 4.16(b).  
Therefore, even if these schedular thresholds are not met, a 
TDIU rating is available on an extraschedular basis to the 
veteran who is shown to be unable to secure or follow a 
substantially gainful occupation as a result of one or more 
service-connected disabilities.  Id. 

The CAVC has held that when the issue is entitlement to a 
TDIU, VA must obtain an examination which includes an opinion 
on what effect the service-connected disability or 
disabilities or a veteran has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The claims file contains a letter dated in August 2002 from 
one of the veteran's psychiatric care providers, a VA 
psychologist, indicating that the veteran is incapable of 
sustaining gainful employment and suggesting, but not clearly 
stating, that he was unable to work as early as 2000.  

The current record does not contain another medical opinion 
about when the veteran became unemployable.  The August 2002 
letter by the VA psychologist is not a sufficient basis upon 
which to determine whether an effective date prior to April 
23, 2001 for the TDIU should be assigned.

The veteran's representative argues in the June 2003 notice 
of disagreement that VA should obtain a medical examination 
or opinion to address the question as to whether the 
increased schedular rating of 50 percent assigned for the 
veteran's mood disorder was warranted prior to April 23, 
2001.  It appears to the Board that after it has performed 
the development of the record requested in this Remand, the 
RO may find that the evidence is sufficient for it to decide 
this question.  If the RO finds that the record is not 
sufficient, however, it should seek a medical opinion.  

The medical opinion or opinions should be sought only after 
RO has made all appropriate efforts to associate with the 
claims file all outstanding medical records and employment 
record pertinent to the case.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board notes that this appeal is governed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should undertake all 
necessary development, and provide all 
necessary notice to the veteran and his 
representative, to obtain, and associate 
with the claims file, all outstanding 
pertinent medical records from any VA 
medical facility where the veteran has 
been treated for his service-connected 
disabilities since April 2000.  

If the VBA AMC determines, after securing 
such records, that additional VA medical 
records must be obtained in order to 
decide whether the veteran is entitled to 
an effective date earlier than April 23, 
2001 for any of the benefits in concern, 
it should obtain those additional 
records.

The VBA AMC also should obtain, and 
associate with the claims file, the 
veteran's employment records dated during 
a period extending from 1997 to 2002 from 
the school district that is identified in 
the VA Form 21-8940, Application for 
Increased Compensation Based on 
Unemployability filed in February 2002.  



4.  The VBA AMC must document in the 
claims file all attempts to secure this 
evidence.  If the VBA AMC is unable to 
obtain any of the relevant records 
sought, it shall notify the veteran and 
his representative, if any, that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).  

The VBA AMC is reminded that the efforts 
to obtain VA and other government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the VBA 
AMC reach either or both conclusions, it 
must so state in its notice to the 
veteran and his representative.  

5.  The VBA AMC should arrange for a 
medical opinion from an appropriate VA 
physician as to whether the veteran was 
unemployable on account of one or both of 
his service-connected disabilities before 
April 23, 2001.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the opinion(s).  
The examiner must annotate the opinion(s) 
that the claims file was in fact made 
available for review in conjunction with 
preparation of the opinion(s).  

The examiner must provide an opinion as 
to whether on account of one or both of 
his service- connected disabilities 
alone, the veteran was unable to carry on 
gainful employment before April 23, 2001.  
In formulating the opinion, the examiner 
should disregard both the age and the 
nonservice-connected impairments of the 
veteran.  The examiner should estimate in 
the opinion the earliest date as of which 
it appears the veteran was unemployable 
on account of one or both of his service-
connected disabilities alone.

The examiner's opinion(s) must be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion(s) to ensure that it (they) 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an effective date, prior to April 23, 
2001, for a rating of 50 percent for a 
mood disorder, a TDIU, and DEA.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


